245 F.2d 238
Sim L. NICHOLS, Appellant,v.UNITED STATES STEEL CORPORATION, Appellee.
No. 12985.
United States Court of Appeals Sixth Circuit.
Feb. 6, 1957.

Levin & Levin, Lorain, Ohio, for appellant.
James C. Davis, Squire, Sanders & Dempsey, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and MILLER, Circuit Judges.
PER CURIAM.


1
Following the reversal of the judgment of the District Court, U.S. Steel Corporation v. Nichols, 6 Cir., 229 F.2d 396, and denial by the Supreme Court of Petition for Certiorari, 351 U.S. 950, 76 S. Ct. 846, 100 L. Ed. 1474, the plaintiff-appellant moved in the District Court, without amendment of the pleadings and without introduction of additional evidence, that the Court amend its findings of fact and make additional findings as particularly requested therein.  The Court denied the motion and entered judgment dismissing the complaint, from which ruling this appeal was taken.  The Court expressed the opinion that to adopt the proposals of the plaintiff-appellant would be inconsistent with its prior memorandum setting out the facts and would constitute a summary or collation of evidential facts rather than findings of ultimate facts contemplated by Rule 52(a), Rules of Civil Procedure, 28 U.S.C.A.


2
The Court, being of the opinion that the findings of fact of the District Court contain the ultimate essential facts necessary for the decision of this case, and for the reasons expressed by the District Court, and in accordance with the views of this Court as set out in its opinion on the prior appeal of this case, 6 Cir., 229 F.2d 396;


3
It is ordered that the judgment be affirmed.